         Case 1:18-cr-00713-JMF Document 110 Filed 04/06/20 Page 1 of 9
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     April 6, 2020
BY ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Nkanga Nkanga, 18 Cr. 713 (JMF)

Dear Judge Furman:

        The Government submits this letter in response to the Court’s April 3, 2020 Order directing
the parties to submit supplemental briefing addressing the questions set forth therein. (Dkt. 104,
the “April 3 Order”). For the reasons set forth below, as well as in the Government’s April 2, 2020
letter (Dkt. 97), the Government respectfully submits that this Court should deny defendant
Nkanga Nkanga’s motion for a sentence reduction pursuant to 18 U.S.C. § 3582 or a furlough
pursuant to 18 U.S.C. § 3622.

       Personnel from the Federal Bureau of Prisons (“BOP”) are working to provide an affidavit
pursuant to the April 3 Order. The Government expects to file that affidavit by close of business
today.

I. THE COURT DOES NOT HAVE AUTHORITY TO EXCUSE THE DEFENDANT’S
   FAILURE TO EXHAUST

   A. Mathews v. Eldridge and its Progeny Do Not Apply to 18 U.S.C. § 3582(c)

        In the April 3 Order, the Court inquired whether it had the authority to excuse the
defendant’s failure to exhaust for the reasons described in Mathews v. Eldridge, 424 U.S. 319
(1976) and Bowen v. City of New York, 476 U.S. 467 (1986). Both cases are inapposite. In each
case, the Court considered a provision of the Social Security Act providing that a claimant could
bring a civil action challenging a decision by the Secretary of Health, Education and Welfare only
after “a final decision of the Secretary made after a hearing.” 42 U.S.C. § 405(g). The Court
construed this to contain two requirements: (1) a non-waivable, “jurisdictional” element that a
claim shall have been brought before the Secretary, and (2) a waivable element that the remedies
prescribed by the Secretary be exhausted. Eldridge, 424 U.S. at 328. In Eldridge, the claimant
argued that the Due Process Clause of the Fifth Amendment requires that prior to termination of
Social Security disability benefit payments the recipient be afforded an opportunity for an
evidentiary hearing. In evaluating whether the denial of his claim was sufficiently “final” so as to
         Case 1:18-cr-00713-JMF Document 110 Filed 04/06/20 Page 2 of 9
                                                                                              Page 2


“satisfy the exhaustion requirement,” the Court noted that (1) his Due Process claim was entirely
“collateral” to his substantive claim of entitlement, and (2) his claim to a predeprivation hearing
as a matter of constitutional right “rests on the proposition that full relief cannot be obtained at a
postdeprivation hearing.” Id. at 330-31. The Court thus concluded that the denial of the claimant’s
request for benefits “constitutes a final decision” for purposes of the exhaustion requirement. Id.
at 332. Thus, Eldridge did not excuse an exhaustion requirement; it found it to have been satisfied.
See Shalala v. Illinois Council on Long Term Care, Inc., 529 U.S. 1, 15 (2000) (“Eldridge,
however, is a case in which the Court found that the respondent had followed the special review
procedures set forth in § 405(g), thereby complying with, rather than disregarding, the strictures
of § 405(h).”).

        In Bowen, the Court stated that Eldridge established a two-part test that is satisfied when
“the claims were collateral to any claim for benefits, and the harm imposed by exhaustion would
be irreparable.” 476 U.S. at 476. The Court held that the particular claims in that case also satisfied
the Eldridge test, and thus exhaustion was not required. Id. at 483-84. However, the Court went
on to use language suggesting not that the requirement of a “final decision” (and thus the
exhaustion requirement) had been satisfied, but rather that it could be “excused” under the
circumstances set forth in Eldridge, as well as when a court deems appropriate “as guided by the
policies underlying the exhaustion requirement.” Id. 485. These statements in Bowen, which go
beyond Eldridge and are arguably dicta, are in stark tension with Ross v. Blake, 136 S. Ct. 1850
(2016) and other more recent Supreme Court precedents. Indeed, they set forth precisely the sort
of “freewheeling approach to exhaustion” that the Supreme Court has since repudiated. Ross, 136
S. Ct. at 1350.

        As the Court has made clear numerous times since Eldridge and Bowen, courts are “not
free to rewrite the statutory text” when Congress has “barred claimants from bringing suit in
federal court until they have exhausted their administrative remedies.” McNeil v. United States,
508 U.S. 106, 111 (1993). And where Congress has mandated exhaustion, the Court has rejected
attempts to rely on the policies of administrative exhaustion, like those cited in Bowen, or the
notion of a futility requirement. See, e.g., Booth v. Churner, 532 U.S. 731, 741 n.6 (2001).

        Thus, particularly in light of subsequent precedent, Eldridge and Bowen stand at most for
the proposition that the specific statutory exhaustion requirement at issue in those cases can be
excused by the court where the two-part Eldridge test is satisfied. But by no means do they stand
for the proposition that all statutory exhaustion requirements may be excused, let alone one as
unambiguous as Section 3582(c). Indeed, when the Supreme Court recently reiterated the two-
part Eldridge test, it emphasized that exhaustion schemes should be interpreted “with a regard for
the particular administrative scheme at issue” and that the SSA is “unusually protective of
claimants.” Smith v. Berryhill, 139 S. Ct. 1765, 1774, 1776 (2019). Smith and Ross both make
clear that the analysis of whether any given statutory exhaustion provision allows for exceptions
is unique to that statute. While one statute’s text and history may give judges leeway to make
exceptions, another may not. Ross, 136 S. Ct. at 1858 n.2; see also Smith, 139 S. Ct. at 1776;
Illinois Council on Long Term Care, Inc., 529 U.S. at 14 (while interpreting one statutory
exhaustion provision, rejecting reliance on a case interpreting a different statutory exhaustion
provision because the outcome “turned on the different language of that different statute”).
         Case 1:18-cr-00713-JMF Document 110 Filed 04/06/20 Page 3 of 9
                                                                                           Page 3


    B. The Defendant’s Motion is Not Collateral

        The defendant is not seeking relief collateral to the relief sought from the BOP. To the
contrary, the defendant seeks from the Court exactly the same relief as he does from the BOP:
compassionate release. Unlike the plaintiffs in Mathews and its progeny, the defendant is not
challenging any agency policy or asserting a constitutional claim. Thus, unlike the claimants in
Mathews and Bowen, the defendant’s claims before this Court are not collateral to the claims he is
raising with the BOP—they are one and the same.1 Accordingly, the defendant’s motion is not
collateral, and the Mathews line of cases does not apply.

    C. The Purposes of Exhaustion Are Served by Enforcing the Exhaustion Requirement
       Here

          In recent weeks, numerous defendants around the country have cited the unusual
circumstances presented by COVID-19 as a basis for compassionate release and have argued that
the exhaustion requirement should be excused. The only court of appeals to have addressed the
question has rejected the argument and required exhaustion. See United States v. Raia, __ F.3d
__, No. 20-1033, 2020 WL 1647922 (3d Cir. Apr. 2, 2020). In Raia, the Third Circuit recognized
the serious concerns presented by COVID-19, but held that, in light of these concerns, as well as
the BOP’s statutory role and its “extensive and professional efforts to curtail the virus’s spread,
. . . strict compliance with Section 3582(c)(1)(A)’s exhaustion requirement takes on added—and
critical—importance.” Id. at *2. The vast majority of district courts have also required exhaustion
despite COVID-19 claims.2 These decisions are consistent with the plain language of Section
3582(c).3



1
 Thus, even if Mathews and Bowen were applicable here, the two-part test set forth therein would
not be satisfied.
2
 See United States v. Hernandez, No. 18 Cr. 834 (PAE) (S.D.N.Y. Mar. 25, 2020) (Dkt. No. 440);
United States v. Gileno, No. 19 Cr. 161, 2020 WL 1307108, *3 (D. Conn. Mar. 19, 2020); United
States v. Eberhart, No. 13 Cr. 313 (PJH), 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020);
United States v. Garza, No. 18 Cr. 1745, 2020 WL 1485782, at *1 (S.D. Cal. Mar. 27, 2020);
United States v. Williams, No. 15 Cr. 646, 2020 WL 1506222 (D. Md. Mar. 30, 2020); United
States v. Oliver, No. 16 Cr. 485, 2020 WL 1505899 (D. Md. Mar. 30, 2020); United States v.
Zywotko, No. 19 Cr. 113, 2020 WL 1492900, at *1 (M.D. Fla. Mar. 27, 2020); United States v.
Clark, No. 17 Cr. 85 (SDD), 2020 WL 1557397 (M.D. La. Apr. 1, 2020); United States v. Carver,
No. 19 Cr. 6044, 2020 WL 1604968 (E.D. Wa. Apr. 1, 2020). But see United States v. Perez, No.
17 Cr. 513 (AT), 2020 WL 1546422 (S.D.N.Y. Apr. 1, 2020); United States v. Colvin, No. 19 Cr.
179 (JBA), 2020 WL 1613943 (D. Conn. Apr. 2, 2020).
3
  Inmates like the defendant may be able to obtain alternative forms of relief from BOP even while
exhausting their remedies as required under Section 3582(c)(1)(A). For example, on April 3, 2020,
the Attorney General instructed the BOP to immediately review for home confinement all inmates
who have COVID-19 risk factors, as established by the Centers for Disease Control and Prevention
(the “CDC”), starting with those incarcerated at those facilities where COVID-19 is materially
affecting operations—FCI Oakdale, FCI Danbury, and FCI Elkton. While the MDC is not
         Case 1:18-cr-00713-JMF Document 110 Filed 04/06/20 Page 4 of 9
                                                                                             Page 4


         To be sure, COVID-19 presents unusual circumstances, in which compassionate release
decisions should be made expeditiously. 4 But the text of Section 3582 contains no exigency
exception for such circumstances, and indeed the text affirmatively refutes the availability of such
an exception in two respects. First, while many statutory exhaustion provisions require exhaustion
of all administrative remedies before a claim is brought in court, Section 3582 provides an
alternative: exhaustion of all administrative rights or the lapse of 30 days from the warden’s receipt
of the inmate’s request for compassionate release, whichever is earlier. 18 U.S.C. § 3582(c)(1)(A).
This alternative suggests that the Congress recognized that even if compassionate release requests
cannot always await the full administrative process to be completed, the BOP should have at least
30 days to act on such a request. Second, in cases presenting the most urgent circumstance –
inmates diagnosed with a terminal illness—Section 3582(d) requires the BOP to process any
application for compassionate release in 14 days. That the Congress allowed 14 days to process
the claims of even a terminally ill inmate suggests that it could not have intended to allow a shorter
period—which excusing exhaustion would provide—in a case, such as this, where the risk to the
inmate, while serious, remains potential.

II. TITLE VII’S REQUIREMENT THAT AN INDIVIDUAL PETITION THE EEOC IS
    NOT APPLICABLE HERE

        In the April 3 Order, the Court next asked whether it could look to certain provisions of
Title VII’s when evaluating the question of exhaustion here. The procedures for an individual
seeking relief under Title VII, however, are inapposite. That is because while 18 U.S.C.
§ 3582(c)(1)(A) explicitly requires that exhaustion requirements are met before motions for
compassionate release may be considered by the district court, Title VII does not contain similar
mandatory language. Pursuant to 29 C.F.R. §1601.28(e)(1), an aggrieved individual may obtain a
notice of right-to-sue from the Equal Employment Opportunity Commission (EEOC) authorizing
them to bring a civil action under Title VII. Neither Title VII nor its implementing regulations



included in that list—because, as noted before, the incidents of COVID-19 at the MDC are quite
limited—the memo instructs the warden at any “similarly situated BOP facilities” to continue that
review. (Memo from the Attorney General dated April 3, 2020 (attached hereto as Exhibit A)).
The memo is clear that, in conducting this review, “time is of the essence.” (Id. at 2). However,
this review must be done with careful thought, in consideration of the interests of the public, law
enforcement, and defendants alike, as “[t]he last thing our massively over-burden police forces
need right now is the indiscriminate release of thousands of prisoners onto the streets without any
verification that those prisoners will follow the laws when they are released, that they have a safe
place to go where they will not be mingling with their old criminal associates, and that they will
not return to their old ways as soon as they walk through the prison gates.” (Id. at 3).
4
  In the course of responding to compassionate release motions made during the current COVID-
19 pandemic, the Government has, in limited circumstances, chosen not to assert the exhaustion
defense for defendants with the most compelling cases for compassionate release. For the reasons
previously set forth in the Government’s April 2, 2020 letter (Dkt. 97), including the seriousness
of the offense and the fact that the defendant has served only five months of his 36-month sentence,
the Government has elected not to waive the exhaustion requirement in this case.
         Case 1:18-cr-00713-JMF Document 110 Filed 04/06/20 Page 5 of 9
                                                                                             Page 5


explicitly state that a district court must not consider a claim brought under Title VII if the
aggrieved individual has not obtained such a notice.

        Therefore, the Second Circuit has held that a party’s failure to obtain a notice of right-to-
sue for their Title VII claim may be waived by the opposing party or a district court under certain
circumstances. See, e.g., Francis v. City of New York, 235 F.3d 763, 767 (2d Cir. 2000) (holding
that “presentation of a Title VII claim to the EEOC is not a jurisdictional prerequisite, but only a
precondition to bringing a Title VII action that can be waived by the parties or the court”); Pietras
v. Bd. of Fire Comm’rs of Farmingville Fire Dist., 180 F.3d 468, 474 (2d Cir. 1999) (same); Rein
v. McCarthy, No. 19-842, 2020 WL 1042220, at *1 (2d Cir. Mar. 4, 2020) (summary order) (same).

        But this case law has no bearing where, as here, a statute explicitly mandates that
administrative exhaustion is required before a district court may consider a motion. That
distinction is well-established. The Supreme Court has directed that “[w]here Congress
specifically mandates, exhaustion is required. But where Congress has not clearly required
exhaustion, sound judicial discretion governs.” McCarthy v. Madigan, 503 U.S. 140, 144 (1992)
(internal citations omitted); see also Bastek v. Fed. Crop Ins. Corp., 145 F.3d 90, 94 (2d Cir. 1998)
(noting when “the statute at issue explicitly mandates exhaustion as a prerequisite to judicial
review, it must be enforced”); Ross, 136 S. Ct. at 1857 (noting when statute contains mandatory
exhaustion language, the only permissible exceptions are those contained in the statute). Only in
the absence of an explicit statutory exhaustion requirement, may courts exercise discretion and
“balance the interest of the individual in retaining prompt access to a federal judicial forum against
countervailing institutional interests favoring exhaustion.” McCarthy, 503 U.S. at 146; see also
id. at 152 (“Because Congress has not required exhaustion . . . we turn to an evaluation of the
individual and institutional interests at stake in this case.” (emphasis added)); Portela-Gonzalez v.
Secretary of the Navy, 109 F.3d 74, 77 (1st Cir.1997) (“[E]xhaustion of administrative remedies
is absolutely required if explicitly mandated by Congress.”).

         Indeed, in Bastek v. Federal Crop Ins. Corp., the Second Circuit considered a statute
governing administrative appeals falling under the Federal Crop Insurance Act which states, in
relevant part, that “[n[otwithstanding any other provision of law, a person shall exhaust all
administrative appeal procedures established by the Secretary [of Agriculture] or required by law
before the person may bring an action in a court of competent jurisdiction.” 145 F.3d at 93
(quoting 7 U.S.C. § 6912(e)). The Second Circuit noted that, faced with unambiguous statutory
language requiring exhaustion of administrative remedies, “[w]e are not free to rewrite the
statutory text.” Id. at 94 (quoting McNeil v. United States, 508 U.S. 106, 111 (1993)). Because
the plaintiffs in that case had not exhausted such remedies, the Second Circuit concluded that “their
failure to do so deprived them of the opportunity to obtain relief in the district court.” Id.

       Similarly, here, when a compassionate release motion is brought by a defendant who has
not “fully exhausted all administrative rights,” the district court “may not” modify his term of
imprisonment. 18 U.S.C. § 3582(c)(1)(A)(i). Section 3582(c)(1)(A)’s exhaustion requirement is
mandatory and therefore may not be waived by a court in its discretion. See id. The case law
applying the procedures under which a Title VII claim may be brought, therefore, is inapposite.
See also Ross, 136 S. Ct. at 1858 n.2 (one statute’s text may give leeway to make exceptions, while
         Case 1:18-cr-00713-JMF Document 110 Filed 04/06/20 Page 6 of 9
                                                                                            Page 6


another may not); Smith, 139 S. Ct. at 1776 (exhaustion statutes must be interpreted “with a regard
for the particular administrative scheme at issue”).

III. THE COURT DOES NOT HAVE POWER TO “REDUCE” A TERM OF
     IMPRISONMENT AS SET FORTH IN THE COURT’S APRIL 3 ORDER

       The Government respectfully submits that the relief about which the Court is inquiring—
namely, “reducing” a term of imprisonment at the beginning of the term, rather than the end—is
not possible under Section 3582(c). The Government’s research has uncovered no case in which
a court ordered such a result under this statute. The Government respectfully submits that the
posited relief would be plainly inconsistent with the language of the statute, the purpose of
compassionate release, and the case law interpreting Section 3582(c).

         Section 3582(c) states that a court “may not modify a term of imprisonment once it has
been imposed,” except that, as relevant here, a court “may reduce the term of imprisonment” if the
requirements of compassionate release are satisfied. 18 U.S.C. § 3582(c)(1)(A). The same
language is used in Section 3582(c)(2), the provision that governs when the United States
Sentencing Commission has retroactively lowered a Sentencing Guidelines range; if certain
requirements are met, a court “may reduce the term of imprisonment” imposed on such a
defendant. In that context, the Supreme Court has explained that a court’s authority under Section
3582(c)(2) is “limited” to the power to “reduce” a term of imprisonment. Dillon v. United States,
560 U.S. 817, 825 (2010). “By its terms, § 3582(c)(2) does not authorize a sentencing or
resentencing proceeding. Instead, it provides for the modification of a term of imprisonment by
giving courts the power to ‘reduce’ an otherwise final sentence in circumstances specified by the
Commission.” Id. (internal quotation marks and alterations omitted); see United States v. Urso,
2019 WL 5423431, at *1 (E.D.N.Y. Oct. 23, 2019) (holding that Section 3582(c) “authorizes the
court to modify a term of imprisonment, it does not authorize the court to alter the method of
incarceration.”) The Government respectfully submits that ordering the defendant temporarily
released to home confinement for a period to be followed by incarceration for however long is
then left on the defendant’s sentence would constitute imposition of a new sentence, rather than
reducing a sentence, and is not legally possible. Such relief would also be inconsistent with the
plain purpose of the compassionate release regime, which is to terminate early the incarceratory
portion of a sentence for an inmate whose health has deteriorated sufficiently severely or whose
life circumstances have otherwise changed in certain delineated ways. To the extent the Court’s
proposal deviates from this understanding of Section 3582(c), it is more accurately viewed as a
functional grant of bail, or a grant of a furlough, or a court-ordered re-designation of the location
at which a sentence will be served—each of which this Court is without authority to order.

        At least one judge of this Court has recently concluded that such relief is not possible. See
United States v. Credidio, No. 19 Cr. 111 (PAE), ECF No. 66 (S.D.N.Y. Apr. 2, 2020) (concluding,
in ruling on motion for compassionate release under Section 3582(c) and/or habeas corpus under
Section 2241, that court is “powerless to order Ms. Credidio temporarily released from custody
until circumstances improve,” but observing that BOP does have such authority including
furloughs under Section 3622, among other grounds).
         Case 1:18-cr-00713-JMF Document 110 Filed 04/06/20 Page 7 of 9
                                                                                              Page 7


       Accordingly, the Government respectfully submits that the posited relief cannot be granted
under Section 3582(c).

IV. THE BOP MAY EXERCISE ITS DISCRETION IN GRANTING FURLOUGHS

        Pursuant to the language of Section 3622, a single furlough may not exceed 30 days in
length. In the April 3 Order, the Court inquired whether a furlough could exceed 30 days or be
renewed or extended. The Government has not identified any authority to indicate that a furlough
may initially exceed 30 days or be extended by BOP. However, BOP regulations and the
governing Program Statement indicate that it is possible for an inmate to obtain, at the discretion
of the warden, multiple furloughs. BOP regulations provide that “[o]rdinarily, Wardens will not
grant a furlough to an inmate if: . . . the inmate has been granted a furlough in the past 90 days.” 28
C.F.R. 570.36(b)(3). The BOP Program Statement regarding inmate furloughs expands on this
provision of the BOP regulations: “If the Warden approves a furlough for such an inmate, he/she
documents the reasons in the inmate’s central file.” BOP Program Statement 5280.09, at
12.5 Accordingly, it is possible for an inmate to receive multiple sequential furloughs, provided
that the BOP chooses in its discretion to grant such relief.

V. IN LIMITED CIRCUMSTANCES INMATES MAY BE ABLE TO OBTAIN
   JUDICIAL REVIEW OF A BOP DENIAL OF A REQUESTED FURLOUGH

        Finally, the Court’s April 3 Order asked the parties to address what judicial review, if any,
is available to an inmate aggrieved by the BOP’s decision regarding a furlough request. In limited
circumstances, inmates may be able to obtain judicial review of a BOP denial of a requested
furlough. If an inmate wishes to contend that the BOP has denied a furlough request in violation
of law or the inmate’s constitutional rights, a petition for habeas corpus under 28 U.S.C. § 2241—
a mechanism for challenging the manner in which a prisoner’s sentence is being executed—might
be an avenue to raise the matter with a court. As this Court is aware, however, such a petition
must allege that the prisoner is “in custody in violation of the Constitution or laws or treaties of
the United States.” 28 U.S.C. § 2241(c)(3). It cannot be used as a vehicle to seek substitution of
a court’s discretion for that of the BOP in a matter that is vested in the BOP’s sole discretion by
statute. Thus, even if a court were to hold, in resolving a petition under Section 2241, that the
BOP rendered a furlough decision in violation of law, it is likely that the relief a court could order
in such circumstances would be limited to correcting the legal error and ordering the BOP to re-
consider the furlough request under the correct legal standards. For example, in Zucker v. Menifee,
a judge of this District concluded that BOP’s decision denying an inmate’s request to be housed
in a community corrections center had misinterpreted the governing legal standards. See No. 03
Civ. 10077 (RJH), 2004 WL 102779, at *2, 6-11 (S.D.N.Y. Jan. 21, 2004). Accordingly, the court
there ordered BOP to “correct its unlawful act without delay” by “compelling” the warden to


5
  Available at https://www.bop.gov/policy/progstat/5280_009.pdf. In addition, the Program
Statement provides a procedure that “when multiple furloughs are necessary over an extended
period or on a recurring basis” for purposes of a recurring “training, educational, or work program
in the community,” BOP staff “may complete one furlough application, which expires when the
activity concludes or on the one-year date of the initial furlough.” Id. at 16.
         Case 1:18-cr-00713-JMF Document 110 Filed 04/06/20 Page 8 of 9
                                                                                             Page 8


“reconsider” the prisoner’s application under the correct legal framework. Id. at *11. The court
warned that it reserved the right to grant a writ of habeas corpus “if respondent fails to comply”—
in other words, if the warden failed to reconsider the question as ordered. Id. That warning,
however, should not be interpreted as a determination that a writ of habeas corpus could have been
used to challenge the warden’s discretionary decision if made under the correct legal framework.6

        Mandamus relief is even more narrowly circumscribed. Under 28 U.S.C. § 1361,
mandamus relief is available “to compel an officer or employee of the United States or any agency
thereof to perform a duty owed to the plaintiff.”7 Such relief requires the petitioner to “prove that
(1) there is a clear right to the relief sought; (2) the Government has a plainly defined and
peremptory duty to perform the act in question; and (3) there is no other adequate remedy
available.” H.M.G. v. Johnson, 599 F. App’x 396, 397 (2d Cir. 2015) (internal quotation marks
and alteration omitted) (quoting Benzman v. Whitman, 523 F.3d 119, 133 (2d Cir. 2008)).
Mandamus relief may not be used, however, to challenge a lawful exercise of discretion by an
agency official, because such a decision would clearly not constitute a failure to fulfill the type of
non-discretionary, mandatory duty contemplated by mandamus relief. Accordingly, while it may
be possible to imagine a set of hypothetical circumstances in which mandamus relief related to a
furlough request might be appropriate, it is most likely not the appropriate vehicle for an inmate
to challenge the denial of a furlough request. See, e.g., United States v. Gigante, No. 02 Cr. 140
(ILG), 2002 WL 720347 (E.D.N.Y. Mar. 12, 2002) (denying mandamus petition seeking an order
directing BOP to grant a furlough); United States v. Underwood, Crim. No. TDC-18-201, 2020
WL 1529160 (D. Md. Mar. 31, 2020) (concluding that court lacked any authority, even under All
Writs Act, to order a furlough under Section 3622 because statute vests discretion in BOP).8




6
 The court’s order in Zucker v. Menifee was styled as a writ of mandamus under the All Writs
Act. However, the Government believes that the power being exercised by the court there is most
properly considered to be an exercise under Section 2241, because the defendant was claiming that
his sentence was being executed in violation of law. As described herein, mandamus relief is very
narrow and likely does not reach such a situation.
7
  Because writs of mandamus are authorized under Section 1361, invocation of the All Writs Act,
28 U.S.C. § 1651, is not necessary. See Penn. Bureau of Corrs. v. U.S. Marshals Serv., 474 U.S.
34, 43 (1955) (“The All Writs Act is a residual source of authority to issue writs that are not
otherwise covered by statute. Where a statute specifically addresses the particular issue at hand,
it is that authority, and not the All Writs Act, that is controlling. Although that Act empowers
federal courts to fashion extraordinary remedies when the need arises, it does not authorize them
to issue ad hoc writs whenever compliance with statutory procedures appears inconvenient or less
appropriate.”).
8
 Any petition seeking mandamus relief must be filed in a District Court with personal jurisdiction
over the named respondent. See United States v. Huss, 520 F.2d 598 (2d Cir. 1975).
        Case 1:18-cr-00713-JMF Document 110 Filed 04/06/20 Page 9 of 9
                                                                                      Page 9


VI. CONCLUSION

       For the foregoing reasons, as well as those set forth by the Government previously, the
defendant’s motion for a reduction in sentence or a furlough must be denied.9


                                           Respectfully submitted,

                                           GEOFFREY S. BERMAN
                                           United States Attorney

                                       by: ___/s/__________________________
                                           Jacob R. Fiddelman
                                           Cecilia E. Vogel
                                           Assistant United States Attorneys
                                           (212) 637-1024 / 1084


cc:    Daniel S. Parker, Esq. (by ECF)
       Joshua Horowitz, Esq. (by ECF)
       Benjamin Silverman, Esq. (by ECF)




9
 Earlier this morning, the Government was informed by the BOP that it expects Nkanga’s
designation to be completed imminently. The Government will continue to keep the Court and
counsel apprised of all relevant developments.
